DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 01/27/2021, with respect to claims 1-10 have been fully considered and are persuasive.  The rejections of claims 1-10 has been withdrawn. 
Allowable Subject Matter
Claims 1, 7-8 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the references either singularly or in combination teach or fairly suggest a control method for an image forming apparatus having a display and sheet holding units that hold sheets to be fed, the method comprising: storing print jobs; specifying one or more sheet holding units that are designated by the stored print jobs; causing the display to display a screen in which the specified one or more sheet holding units that are designated by the stored print jobs are not selectable and sheet holding units other than the specified one or more sheet holding units are selectable; receiving a selection by a user of a sheet holding unit from among the sheet holding 
Kamata’563 shows reservation settings with available trays for a user to reserve for printing. Kamata’563 do not include all the detailed combined limitations included in the claim including specifying one or more sheet holding units that are designated by the stored print jobs; causing the display to display a screen in which the specified one or more sheet holding units that are designated by the stored print jobs are not selectable and sheet holding units other than the specified one or more sheet holding units are selectable; receiving a selection by a user of a sheet holding unit from among the sheet holding units other than the specified one or more sheet holding units; and reserving another print job designating the selected sheet holding unit, wherein the reserved another print job is processed after the stored print jobs are processed, therefore this claim is allowable.
Tachibana et al. (US 2016/0065753 A1) shows in Figure 12C and paragraph [0159] the setting for performing double-sided printing on a cover sheet is defined previously, the CPU may shade a row 2701 corresponding to the cassette 353 storing paper of cardboard 3 on the sheet selection screen 2601 so as to inhibit a user from selecting it. Because double-sided printing is not allowed to perform on cardboard.  Tachibana do not include all the detailed combined limitations included in the claim including specifying one or more sheet holding units that are designated by the stored print jobs; causing the display to display a screen in which the specified one or more sheet holding units that are designated by the stored print jobs are not selectable and sheet holding units other than the specified one or more sheet holding units are selectable; receiving a selection by a user of a sheet holding unit from among the sheet holding units other than the specified one or more sheet holding units; and reserving another print job designating the selected sheet holding unit, wherein the reserved another print job is processed after the stored print jobs are processed, therefore this claim is allowable.
Nishii (US 2009/0184456 A1) shows in Figure 5 and paragraph [0046] not allowing a user to choose a tray when paper is exhausted. Nishii do not include all the detailed combined limitations included in the claim including specifying one or more sheet holding units that are designated by the stored print jobs; causing the display to display a screen in which the specified one or more sheet holding units that are designated by the stored print jobs are not selectable and sheet holding units other than the specified one or more sheet holding units are selectable; receiving a selection by a user of a sheet holding unit from among the sheet holding units other than the specified one or more sheet holding units; and reserving another print job designating the selected sheet holding unit, wherein the reserved another print job is processed after the stored print jobs are processed, therefore this claim is allowable.

Claims 2-6 and 9-10 depend on allowable claims therefore are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IRIANA CRUZ/Primary Examiner, Art Unit 2675